10 So. 3d 707 (2009)
Prophet PAULCIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3283.
District Court of Appeal of Florida, First District.
May 29, 2009.
Prophet Paulcin, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the August 1, 2006, judgment and sentence in Santa Rosa County Circuit Court case number 2003-0941-CF-MA. The appeal shall proceed in case number 1D08-6261. If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, ALLEN, and LEWIS, JJ., concur.